          Case 1:20-cv-05428-JMF Document 17 Filed 08/25/21 Page 1 of 2




                                                                                 David B. Harrison
                                                                    830 Morris Turnpike, 2nd Floor
                                                                              Short Hills, NJ 07078
                                                                      dharrison@spiroharrison.com
                                                                       Direct Dial: (973) 232-4109
                                          August 25, 2021

VIA ECF & EMAIL
Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007
Furman_NYSDChambers@nysd.uscourts.gov


       Re:     Nastasi & Associates, Inc. v. Bloomberg, L.P. et al, Index No. 1:20cv5428

Dear Judge Furman:

         We write on behalf of Plaintiff Nastasi & Associates, Inc. (“Nastasi”) in connection with
the above-referenced matter (Docket No. 1:20-cv-5428) (the “2020 Action”). We respectfully
request that the Court re-open the 2020 Action, which the Court dismissed without prejudice after
all parties agreed to stay the 2020 Action. Please accept this letter in lieu of a formal motion.

        As the Court may recall, Nastasi filed the 2020 Action on July 14, 2020 after the Court
dismissed a related action, Docket No. 18-cv-12361 (JMF) (the “Original Action”). At the time
Nastasi filed the 2020 Action, Nastasi was pursuing an appeal of this Court’s dismissal of the
Original Action in the U.S. Court of Appeals for the Second Circuit. In an effort to save both
judicial and party resources, all parties agreed to stay the 2020 Action and filed a stipulation on
August 18, 2020 confirming such agreement. (ECF No. 15.) On August 19, 2020, the Court
entered an order dismissing the 2020 Action without prejudice, permitting the parties to re-open
the case pending the result of the appeal.

         On May 4, 2021, the Second Circuit issued its summary order, holding that this Court’s
dismissal of the Original Action based on lack of Article III standing was in error and remanded
so that this Court could reconsider its decision regarding real party in interest under Fed R. Civ. P.
17. On August 11, 2021, the Court again dismissed the Original Action, confirming that its
decision regarding Fed. R. Civ. P. 17 was final, and rendering it necessary for Nastasi to re-open



                              www.spiroharrison.com
        NEW YORK                       SHORT HILLS                       RED BANK
            Case 1:20-cv-05428-JMF Document 17 Filed 08/25/21 Page 2 of 2
Honorable Jesse M. Furman
August 25, 2021
Page 2 of 2

the 2020 Action. (See Original Action, Docket Entry 198.)1 Accordingly, we write to confirm
Nastasi’s intention of pursuing its claims in the 2020 Action, and hereby seek an Order reinstating
that case.

        Please advise whether the Court would prefer formal briefing on this matter or if your
Honor has any questions regarding this application. We appreciate the Court’s courteous attention
to this matter.




                                                                            Respectfully submitted,

                                                                            SPIRO HARRISON

                                                                            /s/ David B. Harrison
                                                                            David B. Harrison
                                                                            830 Morris Turnpike, Second Floor
                                                                            Short Hills, NJ
                                                                            973.232.4109
                                                                            dharrison@spiroharrison.com

                                                                            Attorneys for Plaintiff Nastasi &
                                                                            Associates, Inc.


Cc: All counsel of record via ECF




1
  As the Court is aware, its basis for dismissing the Original Action rested upon an allegation in a state court
pleading (“State Court Complaint”) in a lawsuit in Nassau County Supreme Court (the “State Court Action”) that
Nastasi had transferred all of its assets, including its right to bring the claims, to a trust, the Franklin D. Nastasi Trust
(the “Trust”). To address this issue in advance of filing the 2020 Action, the Trust assigned any interest in the
claims of the 2020 Action that it may have had to Nastasi. Since that time, the court in the State Court Action has
held that the allegation describing the transfer was made in error and that the Trust did not own Nastasi’s assets.
Accordingly, the Court struck the allegation from the State Court Complaint.
